Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the term “optionally” renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.
Claim 6 recites the limitation "the container" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears to be referring to the storage container, but in other claims (such as claim 5) and in claim 6 itself (line 2), the storage container is claimed with the term “storage container”.  It is unclear if claim 6 is claiming a second container.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 limits the storage container to a rigid container, a flexible container, or a combination of thereof.  It is unclear what type of container would not fit into that language.  The language fails to limit the parent claim as there is no container that is not rigid, flexible, or a combination of the two.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviere (WO 2015092331; as cited by Applicant) in view of Loladze et al. (US 20140219769).
CLAIM 1:  Riviere discloses a method of supplying injection fluid to a subsea facility.  The method comprises supplying the storage container (1) with injection fluid from a surface facility, moving the storage container to a second subsea location (see Fig. 1) and supplying the injection fluid from the storage container at said second subsea location to the subsea facility (100). 
Riviere fails to disclose arranging a storage container at a first subsea location or wherein the second subsea location is closer to the seabed than the first subsea location.
Loladze discloses a method of transporting fluids.
Loladze discloses filling a container (7) at a first subsea location (8; associated with 10(2)) to a second subsea location (1).  The second location is closer to the seabed than the first subsea location (Fig. 1).  Fluid (ballast, such as sea water) is supplied at the first location and removed at the second.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Riviere to include the shuttling of fluids from a first to second subsea location of Loladze as described in the claim as a combination of known prior art elements in which the shuttling of Loladze would serve the same function of moving a fluid down to the seabed with minimal use of pipeline or similar systems.  Riviere recognizes the need to refill the container with fluids.  The shuttling would assist in avoiding issues related to the weather (see Loladze, Abstract; paragraph 0051), thus making the results of the combination predictable to one of ordinary skill in the art.  
CLAIM 2:  Riviere-Loladze fails to disclose wherein the first subsea location is a subsea location below the splash zone, such as at least about 2.5 m below the splash zone.  
Loladze teaches that the depth below the sea surface minimizes the effects of the weather (paragraph 0051).
It would have been obvious to one of ordinary skill in the art at the time of filing to arrive at the depth of 2.5m as routine optimization via experimentation as Loladze teaches the depth is a results effective variable that changes the safety of the system. 
CLAIM 3:  Riviere-Loladze fails to disclose wherein the first subsea location is a subsea location from about 10 m to about 100 m below the water surface.
Loladze teaches that the depth below the sea surface minimizes the effects of the weather (paragraph 0051).
It would have been obvious to one of ordinary skill in the art at the time of filing to arrive at the claimed depth of as routine optimization via experimentation as Loladze teaches the depth is a results effective variable that changes the safety of the system. 
CLAIM 4:  Riviere-Loladze fails to disclose wherein the second subsea location is at least about 100 m below the first subsea location.
It would have been obvious to one of ordinary skill in the art at the time of filing to arrive at the claimed depth of as routine optimization via experimentation as Loladze teaches the depth is a results effective variable that changes the safety of the system. 
CLAIM 5:  The storage container is a rigid container, a flexible container or a combination thereof (Loladze, paragraph 0004).
CLAIM 6:  Loladze discloses the container comprises a flexible container (paragraph 0004).
Riviere discloses the storage container in the second subsea location is at least partly enclosed in a mechanical protection structure (see Fig. 2).
CLAIM 7:  Loladze discloses moving the flexible storage container from the first location to the second location (Fig. 1).
Riviere discloses said storage container in said mechanical protection structure at said second subsea location (Fig. 1).
CLAIM 8:  The mechanical protection structure is a rigid mechanical protection structure (“metal frame”).
CLAIM 9:  The storage container encased in the mechanical protection structure in the second position is arranged directly at the seabed (Riviere, Fig. 1).
CLAIM 10:  The storage container encased in the mechanical protection structure in the second position is arranged at a foundation structure (see Fig. 1, arranged by foundation of facility).
CLAIM 11:  Riviere-Loladze fails to disclose wherein the storage container has a storage capacity of at least about 500 m3.
One of ordinary skill in the art at the time of filing to have the storage capacity be at least 500 cubic meters as routine optimization as Riviere teaches the balance between the amount of fluid stored and the time needed between replacing the fluid (see page 3, lines 4-8).
CLAIM 12:  Loladze teaches the storage container is maintained substantially at the first location during the supplying of the storage container with injection fluid from the surface facility (Fig. 1).
CLAIM 13:  Riviere teaches the subsea facility comprises a subsea facility comprising at least one of a drilling facility or a production facility (wellhead 100).
CLAIM 14:  The surface facility comprises a floating unit (see Riviere Fig. 1).
CLAIM 15:  The method comprises launching the storage container from the surface facility prior to arranging the storage container at the first subsea location (see Riviere, page 7, lines 4-8).
CLAIM 16:  Loladze discloses lifting the storage container from its second location prior to arranging the storage container at the first subsea location (see paragraphs 0055-65 describing how the cycle repeats, thus one container would be at the second position before moving to the first).
CLAIM 17:
CLAIM 18:  Riviere discloses coupling an injection pipe to the storage container for supplying the injection fluid from the storage container to the subsea facility after having located the storage container at the second location (ducts 6).
CLAIM 19:  Loladze discloses coupling a supply pipe to the storage container for supplying the storage container with fluid from the surface facility and decoupling the supply pipe from the storage container prior to moving the storage container from the first location to the second location, wherein the coupling of the supply pipe to the storage container is performed at the first location (see Fig. 1).
CLAIM 20:  Riviere discloses the injection fluid is selected from inhibitors, dispensing agents, descalers, biocides, demulsifiers, buoyant and non-buoyant chemicals, MEG, methanol or any combinations comprising one or more of these (see page 1, lines 6-10; specifically, “demulsifiers”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional cited prior art shows similar methods of delivering fluid to a subsea system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679